UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4982


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM JOE JOHNSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:10-cr-00941-RBH-8)


Submitted:   June 22, 2012                 Decided:   July 19, 2012


Before AGEE, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles T. Brooks, III, THE BROOKS LAW OFFICES, LLC, Sumter,
South Carolina, for Appellant.    Alfred William Walker Bethea,
Jr., Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           William     Joe     Johnson      pled       guilty      to   conspiracy     to

possess with intent to distribute 500 grams or more of cocaine

and 50 grams or more of cocaine base, in violation of 21 U.S.C.

§ 846 (2006), and was sentenced to 140 months in prison.                               In

accordance    with    Anders     v.    California,           386    U.S.   738    (1967),

Johnson’s attorney has filed a brief certifying that there are

no meritorious issue for appeal.                  Johnson has filed a pro se

brief claiming that his attorney provided ineffective assistance

of counsel.    We affirm Johnson’s conviction and sentence.

           Because Johnson did not move to withdraw his guilty

plea, we review his Fed. R. Crim. P. 11 hearing for plain error.

United States v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002).

Even if Johnson establishes plain error, correction of the error

is appropriate only if we conclude that it “seriously affects

the   fairness,      integrity        or    public      reputation         of    judicial

proceedings.”        United States v. Massenburg, 564 F.3d 337, 343

(4th Cir. 2009) (internal quotation marks omitted).                         Because the

district     court    fully    complied         with    Rule       11   when    accepting

Johnson’s plea, we find the plea was knowing and voluntary and,

consequently, final and binding.                 United States v. Lambey, 974

F.2d 1389, 1394 (4th Cir. 1992) (en banc).

           Turning to Johnson’s sentence, we review a sentence

for   reasonableness,         using    an   abuse       of    discretion        standard.

                                            2
Gall v. United States, 552 U.S. 38, 51 (2007).                     The first step

in this review requires us to ensure that the district court

committed no significant procedural error.                    United States v.

Evans, 526 F.3d 155, 161 (4th Cir. 2008).                    Only if we find a

sentence procedurally reasonable can we consider its substantive

reasonableness.     United States v. Carter, 564 F.3d 325, 328 (4th

Cir.   2009).      Here,        Johnson’s       within-Guidelines    sentence      is

presumed reasonable, United States v. Powell, 650 F.3d 388, 395

(4th Cir.), cert. denied, 132 S. Ct. 350 (2011), and our careful

review of the record reveals no procedural or substantive error

in its imposition.

           Finally,        we     consider      Johnson’s    pro    se    claim    of

ineffective assistance of counsel.                 Generally, such claims are

not cognizable on direct appeal unless the record conclusively

establishes counsel’s “objectively unreasonable performance” and

resulting prejudice.            United States v. Benton, 523 F.3d 424, 435

(4th Cir. 2008).           Instead, ineffective assistance claims are

most appropriately pursued in a post-conviction motion pursuant

to 28 U.S.C.A. § 2255 (West Supp. 2011). See United States v.

Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010).                         Because the

record     does       not          conclusively         establish          counsel’s

ineffectiveness,      we    decline     to      consider    Johnson’s      claim   on

direct appeal.



                                            3
            In accordance with Anders, we have reviewed the record

and have found no meritorious issues for appeal.                                We therefore

affirm Johnson’s conviction and sentence.                          This court requires

that   counsel     inform       Johnson,      in        writing,      of   his      right    to

petition    the   Supreme       Court    of       the    United      States     for   further

review.     If    Johnson      requests       that       a   petition      be    filed,      but

counsel    believes      that     such    a       petition      would      be     frivolous,

counsel    may    move   in     this     court      for      leave    to   withdraw         from

representation.       Counsel’s motion must state that a copy thereof

was served on Johnson.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      the    court     and       argument       would      not     aid    the

decisional process.

                                                                                      AFFIRMED




                                              4